EXHIBIT 10.11
 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 2
 
TO
 
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
IN THE AMOUNT OF US$5,000,000
 
BY AND AMONG
 
GREEN INNOVATIONS, LTD.,
 
as Borrower,
 
GREEN HYGIENICS, INC.,
as Guarantor,
 
AND
 
TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender
 

--------------------------------------------------------------------------------

 
March 17, 2014
 
 
1

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 2 TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
THIS AMENDMENT NO. 2 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is dated and effective as of March 17, 2014 (the “Effective Date”),
by and among (i) GREEN INNOVATIONS, LTD., a corporation incorporated under the
laws of the State of Nevada (the “Borrower”), (ii) GREEN HYGIENICS, INC., a
corporation incorporated under the laws of the State of Florida, and any entity
which becomes a Subsidiary of the Borrower pursuant to Section 3.4 of the Credit
Agreement following the date hereof (together, jointly and severally, the
“Guarantors” and together with the Borrower, the “Credit Parties”), and (ii) TCA
GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing
under the laws of the Cayman Islands, as lender (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Parties and Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of August 31, 2013 and
effective as of October 24, 2013 (the “Credit Agreement”), pursuant to which the
Lender agreed to make available to the Borrower a secured revolving loan in the
amount of up to Five Million United States Dollars (US$5,000,000), subject to
the terms and conditions therein contained, and of this amount, the Lender made
an initial principal advance of One Million and No/100 United States Dollars
(US$1,000,000) to the Borrower;
 
WHEREAS, the Credit Parties have previously entered into that certain amendment
no. 1 to the Credit Agreement, dated as of January 17, 2014 (“Amendment No. 1”),
pursuant to which the Lender advanced an additional principal amount of Five
Hundred Thousand United States Dollars (US$500,000) to the Borrower;
 
WHEREAS, as of March 13, 2014, the parties agree that a total aggregate amount
of One Million Four Hundred Fifty Six Thousand One Hundred Thirty Four and
50/100 United States Dollars (US$1,456,134.50) of principal is outstanding but
disagree as to the amount of interest and fees outstanding;
 
WHEREAS, the parties to this Amendment desire to resolve their disputes on the
terms set forth herein and further amend the Credit Agreement, as previously
amended by Amendment No. 1, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings assigned to such terms in the Credit Agreement,
as previously amended.
 
2. Loan Balance. Subject to the parties’ full performance of their respective
obligations under this Amendment and the Credit Agreement as previously amended,
the parties agree that the total aggregate amount of One Million Five Hundred
and Six Thousand One Hundred Thirty Four and 50/100 United States Dollars
(US$1,506,134.50) of principal will be considered outstanding as of March 13,
2014 (which shall include the Amendment Fee (as defined below) and certain
interest owed as of the date hereof), and no interest and fees shall be
considered outstanding as of the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Transfer to Lender from Borrower. Within two (2) business days of the full
execution of this Amendment, Borrower shall transfer One Hundred Sixteen
Thousand Nine Hundred Eighty Two and 72/100 United States Dollars
(US$116,982.72), via wire transfer or electronic funds transfer, to an account
designated by Lender, and immediately after such transfer, the parties agree,
again subject to the parties’ full performance of their respective obligations
under this Agreement and the Credit Agreement as previously amended, that the
total aggregate amount of One Million Three Hundred Eighty Nine Thousand One
Hundred Fifty One and 78/100 United States Dollars (US$1,389,151.78) of
principal will be considered outstanding (which shall include the Amendment Fee
(as defined below) and certain interest owed as of the date hereof), and no
interest and fees will be considered outstanding, immediately after such
transfer.
 
4. Transfers to Borrower from Lock Box Account. Lender agrees to transfer Net
Amounts, if any, via wire transfer or electronic funds transfer, to an account
designated by Borrower twice a week as required by Section 2.1(e)(i) of the
Credit Agreement. The parties acknowledge and agree that Lender’s agreement to
do so is a material inducement for Credit Parties to enter into this Amendment,
and Lender’s failure to do so will constitute a material breach of this
Amendment and the Credit Agreement and nullify the other terms of this
Amendment.
 
5. Amendment Fee. The Credit Parties agree to pay to the Lender, upon the
execution hereof, an amendment fee equal to Fifty Thousand United States Dollars
(US$50,000) (the “Amendment Fee”) in connection with the preparation and
execution of this Amendment and as consideration for, among other things,
Lender’s agreement to the amendments to the Credit Agreement contained herein,
which such fee the Credit Parties hereby authorize the Lender to immediately add
to the principal amount due under the Credit Agreement, as amended.
 
6. Amendment of the Credit Agreement. Subject to the terms and conditions of
this Amendment, the Credit Agreement, as previously amended, is hereby further
amended and supplemented as follows:
 
(a) all references to the “Senior Secured Revolving Credit Facility Agreement”
or the “Agreement” contained in the Credit Agreement, as previously amended,
shall be deemed to refer to the Credit Agreement, as previously amended and as
further amended hereby;
 
(b) Section 1.1 shall be amended to delete the definition of “Reserve Amount” in
its entirety.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Section 1.1(ooo) shall be deleted in its entirety and shall be replaced with
the following:
 
“Revolving Loan Maturity Date” shall mean the earlier of (a) October 25, 2014,
unless the date shall be extended pursuant to Section 2.3 hereof or by Lender
pursuant to any modification, extension or renewal note executed by Borrower,
consented and agreed to by each Guarantor, and accepted by Lender in its sole
and absolute discretion in substitution for the Revolving Notes, (b) upon
prepayment of all of the outstanding Revolving Notes by Borrower (subject to
Section 2.1(d)(ii)), or (c) the occurrence of an Event of Default and
acceleration of all of the outstanding Revolving Notes pursuant to this
Agreement.
 
(d) Section 2.1(d)(i) shall be deleted in its entirety and shall be replaced
with the following:
 
Mandatory Principal Repayments. Twenty percent (20%) of all amounts deposited
into the Lock Box Account shall be held by the Lender and credited toward the
outstanding principal balance of all Revolving Loans (such dollar amount
credited in any given month based upon the percentage withholding, the “Monthly
Percentage Credit Amount”), provided, however, in the event that the Monthly
Percentage Credit Amount in any given calendar month does not equal a minimum of
Fifty Five Thousand United States Dollars (US$55,000) (the “Monthly Repayment
Minimum”), then the Lender shall, during the immediately subsequent calendar
month, in addition to the regular withholding of the Monthly Percentage Credit
Amount during such month, withhold additional amounts deposited into Lockbox
equal to (x) the Monthly Repayment Minimum minus (y) the total Monthly
Percentage Credit Amount from such immediately preceding calendar month. The
principal amounts to be repaid pursuant to this Section shall be referred to
herein as the “Mandatory Principal Repayment Amount”. All Revolving Loans
hereunder shall be repaid by Borrower on or before the Revolving Loan Maturity
Date, unless payable sooner or later pursuant to the provisions of this
Agreement, as amended.
 
(e) Section 2.1(e)(i)(5) shall be deleted in its entirety.
 
(f) Section 2.1(e)(i)(6) shall be re-numbered as Section 2.1(e)(i)(5).
 
(g) Section 2.1(e)(i)(7) shall be re-numbered as Section 2.1(e)(i)(6).
 
(h) Section 2.1(e)(i)(8) shall be re-numbered as Section 2.1(e)(i)(7) and shall
be revised to delete the text “(including any Reserve Amount then in the Lock
Box Account)”.
 
(i) Section 12 shall be amended by deleting the final paragraph in such Section.
 
7. Renewal of Revolving Loan. Pursuant to Section 2.3 of the Amended Credit
Agreement, by its execution hereof, the Borrower hereby provides written notice
to Lender of Borrower’s election to renew the Revolving Loan Commitment and
extend the Revolving Loan Maturity Date until October 25, 2014 (subject to the
terms and conditions of the Credit Agreement, as amended hereby) and, by its
execution hereof, the Lender hereby consents and agrees to such renewal and
extension.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Representations and Warranties. The Credit Parties represent and warrant to
the Lender that immediately after giving effect to this Amendment, the
representations and warranties of the Credit Parties set forth in the Credit
Agreement, as previously amended, are true and correct in all material respects
and no Default or Event of Default shall have occurred and be continuing.
 
9. Security Interest Confirmation. The Credit Parties each hereby represent,
warrant and covenant that (i) the Lender’s security interests in all of the
“Collateral” (as such term is defined in each Security Agreement executed by
each of the Credit Parties in connection with the Credit Agreement) are and
remain valid, perfected, security interests in such Collateral, (ii) all
additional obligations incurred by the Credit Parties in connection with this
Amendment constitute Obligations (as defined in the Credit Agreement, as
previously amended) and such additional obligations are each secured by Lender’s
security interests in all of the Collateral, and (iii) the Credit Parties have
not granted any other encumbrances or security interests of any nature or kind
in favor of any other Person affecting any of such Collateral, other than
Permitted Liens.
 
10. Ratification. The Credit Parties hereby acknowledge, represent, warrant and
confirm to Lender that: (i) each of the Loan Documents executed by the Credit
Parties are valid and binding obligations of the Credit Parties, enforceable
thereagainst in accordance with their respective terms; (ii) all obligations of
the Credit Parties under all the Loan Documents are, shall be and continue to be
secured by and under the Security Agreements, the Guaranty Agreements, the UCC
Financing Statements, and all other Loan Documents; and (iii) no oral
representations, statements, or inducements have been made by Lender or any
agents or representatives of the Lender with respect to any of the Loan
Documents.
 
11. Confession of Judgment. Upon the occurrence of an Event of Default under or
pursuant to the Credit Agreement, as amended, in addition to any other rights or
remedies the Lender may have under the Loan Documents or applicable law, the
Lender shall have the right, but not the obligation, to cause the Confession of
Judgment (as defined below) to be entered into by a court of competent
jurisdiction.
 
12. Waiver. Subject to the parties’ full performance of their respective
obligations under this Amendment and the Credit Agreement as previously amended,
the Credit Parties and the Lender each hereby waive any claim against the other
party for default or breach arising prior to the Effective Date hereof, and the
Lender hereby waives any and all defaults or Events of Default with respect to
Section 2.1(e) of the Credit Agreement , or any other Section of the Credit
Agreement as previously amended, which have occurred and are continuing as of
the date hereof. Lender waives any right to payment of any penalty that has been
accrued and is currently owed by the Credit Parties to the Lender pursuant to
Section 12 of the Credit Agreement or any other Section of the Credit Agreement,
as previously amended. Each of the Credit Parties and the Lender hereby
represent and warrant that, immediately following the waivers provided in this
Section, there exists no breach, default or Event of Default or any condition
which, with the giving of notice or passage of time, or both, would constitute a
breach, default or an Event of Default.
 
13. Covenants. The Lender and each Credit Party hereby reaffirms that it has
duly performed and observed the covenants and undertakings set forth in the
Credit Agreement and each Loan Document, and covenants and undertakes to
continue to duly perform and observe such covenants and undertakings, as amended
hereby, so long as the Credit Agreement, as previously amended and as further
amended hereby, shall remain in effect.
 
 
5

--------------------------------------------------------------------------------

 
 
14. No Other Amendment. All other terms and conditions of the Credit Agreement,
as previously amended, shall remain in full force and effect and the Credit
Agreement, as previously amended, shall be read and construed as if the terms of
this Amendment were included therein by way of addition or substitution, as the
case may be.
 
15. Conditions Precedent. The effectiveness of this Amendment shall be expressly
subject to the following conditions precedent:
 
(a) Amendment. Lender and Credit Parties shall have executed and delivered to
the other two original copies of this Amendment;
 
(b) Complaint. The Credit Parties shall file any and all documents necessary in
order to dismiss without prejudice the Complaint filed by the Credit Parties, as
plaintiffs, against the Lender, as defendant, in the Circuit Court of the 17th
Judicial Circuit in and for Broward Country, Florida;
 
(c) Amended and Restated Revolving Convertible Promissory Note. The Credit
Parties shall have executed and delivered to the Lender an original copy of the
Amended and Restated Revolving Convertible Promissory Note in the form attached
hereto as Exhibit A.
 
(d) Confession of Judgment. The Credit Parties shall have executed and delivered
to the Lender two original copies of the Confession of Judgment in the form
attached hereto as Exhibit B (the “Confession of Judgment”); and
 
(e) Corporate Documents. The Lender shall have received such evidence as it may
require as to the authority of the officers or attorneys-in-fact executing this
Amendment and such other corporate documents it may request, including, but not
limited to, approval of the board of directors of each of the Credit Parties,
resolutions of the shareholders of the Subsidiaries of the Borrower, an
officer’s certificate of each Credit Party, each in form and substance
satisfactory to the Lender in its sole discretion.
 
16. Execution in Counterparts. This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
17. Authority and Approval of Agreement; Binding Effect. The execution and
delivery by the Credit Parties of this Amendment, and the documents executed and
delivered in connection herewith, and the performance by Credit Parties of all
of its obligations hereunder and thereunder, have been duly and validly
authorized and approved by the Credit Parties and its boards of directors
pursuant to all applicable laws, and other than the corporate action or
resolutions delivered by the Credit Parties in connection with this Amendment,
no other corporate action or consent on the part of the Credit Parties, its
board of directors, stockholders or any other Person is necessary or required by
the Credit Parties to execute this Amendment, and the documents executed and
delivered in connection herewith and therewith, to consummate the transactions
contemplated herein and therein, or perform all of the Credit Parties’
obligations hereunder and thereunder. This Amendment, and each of the documents
executed and delivered in connection herewith and therewith, have been duly and
validly executed by the Credit Parties (and the officer executing this Amendment
and all such other documents is duly authorized to act and execute same on
behalf of the Credit Parties) and constitute the valid and legally binding
agreements of the Credit Parties, enforceable against the Credit Parties in
accordance with their respective terms.
 
 
6

--------------------------------------------------------------------------------

 
 
18. GOVERNING LAW. EXCEPT IN THE CASE OF THE MANDATORY FORUM SELECTION CLAUSE
SET FORTH HEREIN, THIS AMENDMENT, THE CREDIT AGREEMENT, AS PREVIOUSLY AMENDED
AND AS FURTHER AMENDED HEREBY, THE LOAN DOCUMENTS AND THE REVOLVING NOTE SHALL
BE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEVADA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
 
19. MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AMENDMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AMENDMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
 
20. Amendment Effective Date. All references in any Loan Document to the Credit
Agreement on and after the date hereof shall be deemed to refer to the Credit
Agreement as previously amended and as further amended hereby, and the parties
hereto agree that on and after the Effective Date, the Credit Agreement, as
previously amended and as further amended hereby, is in full force and effect.
 
[signatures pages follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
 

  BORROWER:           GREEN INNOVATIONS, LTD.            
By:
/s/ Bruce Harmon     Name: Bruce Harmon     Title: Chief Financial Officer      
              LENDER:             TCA GLOBAL CREDIT MASTER FUND, LP            
By: TCA Global Credit Fund GP, Ltd.     Its: General Partner             By: /s/
Robert Press     Name: Robert Press     Title: Director  

 
[ signature page 1 of 2 ]
 
 
8

--------------------------------------------------------------------------------

 
 
CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing amendment no. 2 to the senior
secured revolving credit facility agreement (the “Amendment”) as a guarantor,
hereby consents and agrees to said Amendment and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said Amendment.
 
 

  GUARANTOR:           GREEN HYGIENICS, INC.            
By:
/s/ Bruce Harmon     Name: Bruce Harmon     Title: Chief Financial Officer  

 
 
[ signature page 2 of 2 ]
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
 
 
AMENDED AND RESTATED REVOLVING
CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
 
 
CONFESSION OF JUDGMENT
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------